Citation Nr: 1550908	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  11-04 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling for the period prior to March 5, 2012, and 70 percent disabling on and after March 5, 2012.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for sleep apnea.  

5.  Entitlement to service connection for migraines.  

6.  Entitlement to service connection for back injury.  

7.  Entitlement to service connection for residuals of a left ankle/foot injury.  




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from May 1994 to July 1998.  

This matter comes before the Board of Veterans Appeals (Board) following the August 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In this decision, the RO, in pertinent part, granted service connection for PTSD, evaluating it as 50 percent disabling, effective May 29, 2009.  The RO also denied service connection for bilateral hearing loss, tinnitus, the back injury, residuals of the left ankle/foot injury, sleep apnea and migraines.  The Veteran perfected a timely appeal of the August 2010 rating decision in February 2011.  

During the pendency of the Veteran's appeal, and specifically in the September 2014 rating action, the Veteran's disability evaluation for his service-connected PTSD was increased to 70 percent, effective from March 5, 2012.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during the appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In addition to the claims folder, this appeal was also processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records

The issues of entitlement to service connection for bilateral hearing loss and the back injury are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his tinnitus is related to noise exposure incurred during his military service.

2.  Competent medical evidence of record is in equipoise as to whether the Veteran's sleep apnea was caused by his service-connected PTSD.  

3.  Competent evidence of record demonstrates that the Veteran's current migraine condition was caused by his service-connected PTSD.

4.  Resolving reasonable doubt in favor of the Veteran, his current residuals of the left ankle/foot injury was incurred in service.  

5.  For the period prior to March 5, 2012, the Veteran's PTSD has been productive of sleep impairment, nightmares, hypervigilance, an exaggerated startle response, avoidant behavior, panic attacks, impairment of short term and long term memory, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; those manifestations overall are indicative of moderate, but not serious or total impairment in occupational and social functioning.  

6.  For the period on and after March 5, 2012, the Veteran's PTSD has been productive of chronic sleep impairment, ongoing nightmares, irritability, anger problems, avoidant behavior, social isolation, a depressed mood, anxiety, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships; those manifestations overall are indicative of moderate, but not total impairment in occupational and social functioning.  


CONCLUSIONS OF LAW

1.  The Veteran has tinnitus that is the result of injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

3.  The criteria for entitlement to service connection for migraines have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

4.  The criteria for entitlement to service connection for residuals of the left ankle/foot injury have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to March 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).  

6.  The criteria for an initial rating in excess of 70 percent for PTSD for the period on and after March 5, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2015).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)  






With regard to the Veteran's claim for a higher rating for his service-connected PTSD, the Board finds that all notification and development action needed to render a decision on the claim on appeal has been accomplished.  

Through a July 2009 notice letter, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claim.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via the July 2009 letter.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claim that is the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the July 2009 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the July 2009 notice letter.  

In any event, as is the case here, once a veteran disagrees with an initial determination, other provisions apply to the remainder of the adjudication process, particularly those pertaining to the issuance of rating decisions and statements of the case.  See 38 U.S.C.A. §§ 5104(a), 7105(d) (West 2015); 38 C.F.R. §§ 3.103(b)(1), 19.29 (2015); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Nothing about the evidence or any response to the RO's notification suggests that the rating issue must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  Also, the Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.  Indeed, the Veteran and his representative have not referenced outstanding records that they wanted VA to obtain or that they felt were relevant to his claim.  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in July 2015, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA psychiatric examinations were obtained in March 2010 and March 2012.  38 C.F.R. § 3.159(c)(4).  There is no objective evidence indicating that there has been a material change in the severity of his service-connected disorder since the Veteran was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since otherwise adequate VA examinations were conducted.  See VAOPGCPREC 11-95.  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate, as they were predicated on a review of the Veteran's medical records, an interview with the Veteran, and a discussion of his medical history and because the examinations fully address the rating criteria that is relevant to rating the disability in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining the Veteran's outstanding VA treatment records and obtaining VA examinations in connection to the increased rating issue on appeal has been met.  Thus, there is adequate medical evidence of record to make a determination in this case.  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002);  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In accordance with 38 U.S.C.A. § 1154(a) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2015); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





A. Tinnitus

In considering the evidence of record under the laws and regulations concerning service connection, the Board concludes that the Veteran is entitled to service connection for tinnitus.  The Veteran contends that he has experienced tinnitus, and symptoms akin to tinnitus, to include a buzzing/ringing sound in his ears, since his period of service.  Specifically, the Veteran contends to have had exposure to extreme noise levels while working with and near heavy machinery and army vehicles.  The Veteran's DD 214 reflects that his military occupational specialty (MOS) during service was that of Armor Crewman which has a high probability for hazardous noise exposure.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "Highly Probable" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  In addition, his service treatment records include a December 1995 Reference audiogram which reflects that the Veteran was routinely exposed to hazardous noise while fulfilling his military duties.  As such, the Board finds the Veteran's account of noise exposure in service to be credible as it is consistent with his MOS.  

Despite the Veteran's report that he has experienced ringing in his ears since service, his service treatment records are silent for any complaints and diagnosis of tinnitus.  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Initially, the Board finds that the Veteran's statements with respect to onset of tinnitus in service and continuity of symptomatology are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (stating that "ringing in the ears is capable of lay observation" and, as such, a veteran is competent to testify as to that symptom").  Further, in certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  Given these definitions, the Board finds that the Veteran is competent to relate a history of noise exposure during service as well as in-service and post-service tinnitus.  

The Veteran was afforded a VA audiological evaluation in December 2009, at which time he reported a history of military noise exposure, and described a ringing sensation in his ears that began in service, and occurs three to four times a week, lasts several minutes in duration, and is often accompanied by a pressure-like sensation in his ears.  On physical examination, the audiologist noted that the tympanometry indicated normal middle-ear mobility and pressure at both ears.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner determined that the ringing sensation in the ears as described by the Veteran "occurs more than what is considered average/normal but is not as persistent as the type of 'tinnitus' associated with permanent damage due to noise exposure."  The VA examiner attributed the ringing sensation in the ears to "temporary fluctuations in middle ear pressure due to congestion."  According to the VA examiner, the Veteran's tinnitus was less likely as not related to his military service.  In reaching this conclusion, the VA examiner reasoned that "[n]o medical problem was found which, if treated, might cause a change in the ear/hearing condition."  

After carefully reviewing the evidence of record and resolving all reasonable doubt in his favor, the Board finds that the Veteran's current tinnitus cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  Although the VA medical examiner opined that the Veteran's tinnitus is not likely related to service, it appears this opinion was based on the Veteran's statement that his tinnitus occurs three of four times a week, and as such, is not "as persistent as the type of tinnitus associated with permanent damage due to noise exposure."  However, to be service connected, tinnitus only needs to be recurrent.  See 38 C.F.R. §4.87 Diagnostic Code 6260 (2015).  In addition, although the VA examiner provided the reasoning for her conclusion, she failed to take into account the  Veteran's conceded in-service noise exposure, and predominantly relied on the frequency at which the Veteran claimed to experience the ringing sounds as the basis for her conclusion.  As noted above, the Board finds the Veteran's statements regarding the onset of his tinnitus to be competent and credible, and has further conceded in-service noise exposure.  Thus, the Board concludes that the December 2009 VA examiner's statement is of limited probative value to the extent that she based her etiological opinion on an incomplete review of the facts.  

When considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether the Veteran's current chronic tinnitus is related to his active service. 

Based on the totality of the evidence, and resolving reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active military service as a result of exposure to loud noises.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110 , 5107(b); 38 C.F.R. §§ 3.102, 3.303 (2015). 

B. Sleep Apnea

The Veteran contends that his sleep apnea was incurred in service and/or is secondary to his service-connected PTSD.  

As noted above, for secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Review of the Veteran's service treatment records is negative for any complaints of, or treatment for, sleep apnea and/or any symptoms associated with sleep apnea.  At the March 1993 enlistment examination, the medical examiner did not observe any abnormalities in the Veteran's respiratory system, and the Veteran did not report a history of respiratory trouble, to include shortness of breath, pain or pressure in chest or asthma.  In addition, the Veteran did not report a history of trouble sleeping.  The remainder of the service treatment records is absent any complaints, mention, or notations of sleep difficulties, or any symptoms that could be manifestations of his sleep apnea.  At the February 1998 examination which was conducted several months prior to his separation from service, the clinical evaluation of the mouth, throat, lungs and chest was shown to be normal, and the Veteran again denied a history of difficulty sleeping.  

Turning to the post-service treatment records, VA treatment records dated in March 2003 reflect that the Veteran presented for an initial visit at the Houston VA Medical Center (VAMC) during which time he reported a history of snoring.  He underwent a sleep study at Kindred Hospital in June 2004.  During the treatment visit, the Veteran provided his medical history and reported a history of difficulty sleeping for the past four years.  According to the Veteran, he experienced difficulty falling asleep and sometimes stays awake until 2:00 or 3:00 A.M.  The Veteran also indicated that he snores loudly and had been informed by this girlfriend that he occasionally stops breathing in his sleep.  In addition, the Veteran informed the treatment provider that at times he awakens short of breath and with a headache.  The physician noted that the Veteran's physician had ordered a sleep study for him because of his excessive snoring pattern.  The Veteran underwent a split night polysomnography with CPAP titration, and the results were interpreted by the physician, who subsequently diagnosed the Veteran with severe obstructive sleep apnea and Polysomnogram Nasal CPAP/BiPap.  The physician recommended the Veteran continue using the CPAP/Cflex set at a pressure of "8 Cm/H20 with heated humidification and a ramp time of 20 minutes."  The physician also advised the Veteran to refrain from using any alcohol, sedatives, or narcotic medications due to their "myorelaxant effects on the upper airway...."  According to the physician, weight loss after initiation of treatment could be beneficial in reducing the severity of the Veteran's sleep disordered breathing.  

The Veteran underwent another polysomnography in June 2009.  Prior to the commencement of the sleep study, the Veteran related a history of frequent nocturnal awakenings, awakening gasping and short of breath, morning headaches, night sweats, nonrestorative sleep and cognitive dysfunction.  After reviewing the polysomnography results and interpreting the pre-CPAP and CPAP data, the physician, R.E., M.D., concluded that the Veteran had moderate snoring, and diagnosed him with severe obstructive sleep apnea-hypopnea upper airway resistance syndrome that was considerably worse in the supine position.   

In a September 2010 letter, the Dr. E. wrote that the Veteran had been his patient since February 2009, and carried a diagnosis of obstructive sleep apnea.  After reviewing the Veteran's claims file, Dr. E. determined that it is at least as likely as not that the Veteran's sleep apnea had been aggravated by his PTSD.  According to Dr. E., the Veteran's PTSD sometimes makes it difficult for him to tolerate his CPAP and further makes it difficult for him to sleep at all, all of which worsens his migraine attacks, which are very often directly related to his interrupted sleep.  

The Veteran was afforded a VA examination in connection to his sleep apnea in July 2011, at which time, he reported symptoms of ongoing sleep problems, to include loud snoring and periods of apnea, since 1994.  The VA examiner noted that the Veteran had been diagnosed with having sleep apnea in 2004, and determined that his sleep apnea had improved since its onset.  The Veteran's current treatment for his sleep apnea consisted of a CPAP mask, and his response to this treatment was described as fair.  On physical examination, the VA examiner noted that the Veteran's weight was 270.5 pounds, and his weight had not changed recently.  Pulmonary examination findings were negative for evidence of abnormal breath sounds.  The examiner reviewed the June 2004 and June 2009 sleep study findings, and noted a continuing diagnosis of severe obstructive sleep apnea.  When asked whether the Veteran's sleep apnea was associated with, or had been aggravated by his PTSD, the VA examiner wrote that based on a review of the medical literature, there did appear to be an association but "regarding aggravation, [he] would have to resort to mere speculation as medical literature in regards to aggravation not found."  In reaching this determination, the VA examiner referenced a citation for a medical journal article that appeared to address the association of psychiatric disorders and sleep apnea in a large cohort.  Based on a reading of this article, the VA examiner concluded that "[s]leep apnea is associated with a higher prevalence of psychiatric comorbid conditions in Veterans Health Administration beneficiaries" and "[t]his association suggests that patients with psychiatric disorders and coincident symptoms suggesting sleep -disordered breathing should be evaluated for sleep apnea."  

The Veteran underwent another VA examination for his claimed sleep apnea in August 2012, during which time he reported that the symptoms associated with his sleep apnea had their onset towards the end of his service.  The VA examiner reviewed the Veteran's claims file and noted that the Veteran was first diagnosed with obstructive sleep apnea in 2004, and reportedly began experiencing symptoms of sleep apnea four prior in 2000.  Upon being diagnosed with severe sleep apnea, the Veteran was given a CPAP mask which, according to the examiner, he reportedly used every night and helped him with his symptoms.  The Veteran denied any symptoms of frequent awakenings and daytime sleepiness as long as he used the CPAP machine.  According to the Veteran, if he is away or does not use the CPAP he experiences daytime hypersomnolence and poor sleep.  The VA examiner noted that the Veteran did have sleep problems associated with his PTSD, which included poor sleep, sleeping three to four hours a night, daytime fatigue and irritability.  

After reviewing the remainder of the claims file, to include the 2004 and 2009 diagnostic reports, and evaluating the Veteran, the VA examiner determined that the Veteran's sleep apnea was less likely than not proximately due to or the result of his PTSD.  In reaching this conclusion, the VA examiner noted that there was no current medical evidence to support the claim that PTSD causes obstructive sleep apnea.  According to the VA examiner, while an association between sleep apnea and PTSD has been found in recent literature, it has not been characterized as "cause and effect" type of association.  The examiner explained that obstructive sleep apnea is a physiologic condition caused by obstruction to airflow/airflow resistance and "is not currently believed due to a psychological condition."  According to the VA examiner, the Veteran's sleep apnea was related to his excessive weight gain/obesity since service.  The VA examiner further opined that there was no clear medical evidence to support the claim that PTSD causes aggravation or permanent worsening of sleep apnea beyond its natural progression.  In reaching this conclusion, the VA examiner noted that the Veteran had improved sleep apnea on CPAP and did not report any problems using the mask due to his PTSD symptoms.  The VA examiner found no definitive evidence to support the contention that the Veteran's PTSD has worsened his sleep apnea.  He (the VA examiner) also addressed the September 2010 opinion issued by Dr. E. and countered this opinion in reiterating that the Veteran's "sleep apnea is better on CPAP since diagnosed."  According to the VA examiner, while the Veteran "most likely has a sleep disturbance that is made worse by his PTSD, [he does] not feel there is adequate evidence to support that this is from sleep apnea but is a primary disorder associated commonly with PTSD."  

In a February 2013 statement, the Veteran's ex-wife, M.P., described the changes in the Veteran's sleep habits after his military service.  According to M.P., prior to his deployment in 1996, the Veteran was a sound sleeper, who slept well through the night.  M.P. stated that it was during service, and specifically after his return from his deployment in 1996, that she noticed a change in his sleeping habits.  M.P. described the Veteran as a restless sleeper after his deployment, and recounted how he began snoring loudly and often stopped breathing during his sleep.  According to M.P., after several years of this, the Veteran finally sought treatment for his sleep problems with a physician, and it was then that he was diagnosed with sleep apnea and given a CPAP machine to help with his condition.  

In a July 2014 VA addendum opinion, the VA examiner addressed whether the Veteran's sleep apnea was directly related to service, and determined that the Veteran's sleep apnea was less likely as not incurred in or caused by an in-service injury, event or illness.  In reaching this conclusion, the VA examiner noted that the service treatment records were clear for any documented reports of symptoms of sleep apnea or a diagnosis during active duty, and the first notation of sleep apnea was dated in 2004.  The VA examiner further highlighted that the literature indicated that the majority of adults have brief periods of sleep apnea and most people snore at some point without having a diagnosis of obstructive sleep apnea.  The VA examiner explained that obstructive sleep apnea was caused by an anatomical condition in which there is a collapse of the upper airway structures such as the tongue, uvula, and soft palate which causes obstruction of the upper airway during sleep.  According to the examiner, the greatest risk factor for sleep apnea is age, gender, and obesity, and the record reflects that the Veteran's wait is 283.4 pounds, with a body mass index of 35.5.  

Upon review of the record, the Board finds that there is a legitimate difference of opinion from a medical standpoint as to whether the Veteran's sleep apnea was aggravated beyond the natural progress of the disease as a result of his PTSD.  As with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  That is to say, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question.  

To that end, the Board places more weight on the September 2010 private opinion issued by Dr. E.  The Board notes that this opinion was written by licensed physician and pulmonologist who had been treating the Veteran for his sleep apnea for a year-and-a-half, and demonstrated a personal knowledge of the Veteran's medical history as well as the type of treatment he was undergoing for this disorder.  Dr. E. also reviewed the Veteran's claims file, and this review, along with his own familiarity and insight regarding the Veteran's medical history, provided him access to a greater level of information than any of the VA physician had.  Moreover, Dr. E. has conveyed a thorough understanding of the relevant facts surrounding the Veteran's claim and provided a complete rationale in support of his opinion.  

Although the July 2011 VA examiner did not relate the Veteran's sleep apnea to his PTSD, he did not state in clear and definite terms that the sleep apnea was not related to PTSD.  In fact, the VA examiner appears to have alluded to a connection between the two disorders when referencing and citing from a medical journal article that focused on the relationship between these disorders, and indicated that sleep apnea was associated with a higher prevalence of psychiatric comorbid conditions in VA patients.  Although the August 2012 VA examiner provided a thorough rationale for the negative opinion provided, her reasoning that the Veteran's sleep apnea is better by way of the CPAP mask is not based on any objective medical findings.  The Veteran did not undergo another sleep study as part of this examination, and the only diagnostic tests referenced and relied upon were the June 2004 and June 2009 sleep study reports.  Indeed, the VA examiner's determination that the Veteran uses his CPAP on a nightly basis appears to be based on an inaccurate understanding of the Veteran's assertions during the evaluation.  Although the Veteran noted that he does not experience symptoms of daytime sleepiness and frequent awakenings when using the CPAP mask, he did note that there were times when he is unable to use this device and thus experienced poor sleep and daytime hypersomnolence.  It was not clear why the Veteran is unable to use this device on occasion, and whether his inability to use the CPAP mask was due to his PTSD symptoms.  However, based on this finding alone, it does not appear that the Veteran uses his CPAP mask on a nightly basis, as reported the VA examiner.  Furthermore, just because the Veteran did not attribute his inability to use the CPAP mask to his PTSD symptoms does not in effect render the September 2010 opinion issued by Dr. E. (indicating that his PTSD symptoms made it difficult for him to use/tolerate his CPAP mask) false or invalid.  As noted above, the Veteran did not give any reasoning as to why he occasionally is unable to use his CPAP mask.  As such, the Board concludes that the August 2012 VA medical report is of limited probative value to the extent that the examiner based his opinion on an incomplete understanding of the facts of the case and the Veteran's assertions.  

Given that there is a positive opinion favorable to the claim, the Board concludes that a remand is not necessary here to obtain another medical opinion to decide the claim as the medical opinion of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Thus, in light of the positive September 2010 opinion and the June 2011 VA medical opinion which alludes to a potential relationship between sleep apnea and PTSD, the Board finds that there is at least an approximate balance of positive and negative evidence in this case regarding the issue of whether the Veteran's sleep apnea was aggravated beyond its natural progression by his service-connected PTSD.  

Therefore, the Board resolves reasonable doubt in favor of the Veteran and finds sufficient evidence to warrant service connection for sleep apnea.  38 U.S.C.A. § 5107(b).  

C. Migraines

The Veteran also relates his migraine headaches to his period of active service.  In the alternative, he also relates his migraines to his service-connected PTSD.  

Although the Veteran's service treatment records are predominantly negative for any complaints of, or treatment for migraines, an August 1996 ambulatory care note reflects his complaints of headaches following a motor vehicle accident.  However, at the February 1998 separation examination, the clinical evaluation of the head, face, neck and scalp, and the neurologic system was shown to be normal.  In addition, the Veteran denied a history of frequent or severe headaches.  VA treatment records, issued through the Central Texas Healthcare System (HCS), and dated in June 2009 reflect that the Veteran presented with complaints of chronic migraines.  During the History and Physical portion of the evaluation, the Veteran stated that his migraines had their onset in 1998 but had been stable since then.  He did report a recent two to three week history of migraines that worsened with his back pain.  

In the September 2010 letter, Dr. E. determined, after reviewing the Veteran's claims file, that it was at least as likely as not that his migraines were aggravated by his service-connected PTSD.  In reaching this assessment, Dr. E. noted that the Veteran's PTSD makes it difficult for him to tolerate his CPAP machine, and also makes it difficult for him to sleep "which further worsens his migraine attacks which are very often directly related to interrupted sleep."  

The Veteran was afforded a VA examination in connection to his migraine condition in July 2011, at which time he provided his medical history and reported that he woke up with headaches one day while on active duty, and continued experiencing headaches on a recurrent weekly basis.  According to the Veteran, most of the attacks were prostrating in nature, and lasted several hours in duration.  After reviewing the claims file, interviewing the Veteran regarding his medical history, and evaluating the Veteran, the VA examiner diagnosed the Veteran with having migraines.  When asked whether the Veteran's service-connected PTSD had chronically aggravated his migraines, the VA examiner determined that based on his review of the medical literature, although there appeared to be an association between these disorders, he would have to resort to mere speculation given that medical literature in regards to aggravation was not found.  However, the VA examiner went on to reference a citation of a medical journal article that focused on the relationship between PTSD and migraines.  The VA examiner appears to have also referenced a passage in this article concluding that:

"The frequency of PTSD in migraineurs, whether episodic or chronic, is higher than the historically reported prevalence of PTSD in the general population.  In addition, in the subset of migraineurs with depression, PTSD frequency is greater in CDH sufferers than in episodic migraineurs.  Finally, the presence of PTSD is independently associated with greater headache-related disability in migraineurs."

The Veteran was afforded another VA examination in connection with his migraine condition in August 2012.  During this evaluation, the Veteran stated that he developed migraine headaches in service, and these headaches occurred about once a week.  According to the Veteran, since his PTSD symptoms had flared up again several years prior, his migraine headaches had worsened significantly and not only occurred more frequently, but were more severe in nature.  The Veteran described his headaches as pulsating or throbbing in nature, and added that the pain travelled to both sides of the head, and worsened with physical activity.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with migraine headaches, and determined that said disorder is less likely as not proximately due to or the result of the Veteran's service-connected PTSD.  In reaching this determination, the VA examiner explained that there is no clear medical evidence to support the claim that migraine headaches are directly caused by PTSD.  According to the VA examiner, while some literature suggests an increase in PTSD symptoms among migraine patients, there is no clear cause and effect relationship found between these disorders.  

However, when asked whether she could determine a baseline level of severity based upon the medical evidence available prior to aggravation, the examiner indicated that she could, and noted that the Veteran's service treatment records were negative for any mention of headaches in service.  She further noted that the Veteran was diagnosed with having migraine headaches by his primary care provider in 2009, and that the headaches occurred two to three times a week and were stable.  She further referenced the July 2011 VA examination report, wherein it was noted that the headaches had their onset in 1994/1995.  She (the VA examiner) noted that the Veteran currently reported that his migraine headaches had increased in frequency and severity, and they occurred three to four times a week since his PTSD symptoms were triggered two years prior.  When asked as to the likelihood that the Veteran's migraine condition was at least as likely as not aggravated beyond its natural progression by his PTSD, the examiner responded that it was.  Specifically, the VA examiner noted that the Veteran's treatment records documented his lack of sleep and sleep disturbance, along with other symptoms associated with his service-connected PTSD.  The VA examiner explained that the medical literature provides evidence "that migraine headaches can be triggered, brought on, aggravated by lack of sleep and psychological stress/anxiety" and "[t]hus it seemed as likely as not that the history given by the [Veteran] of an increase in symptoms of his migraines is in part related to his worsening PTSD symptoms in the last couple of years."  The VA examiner agreed with the September 2010 opinion issued by Dr. E., and noted that the Veteran's PTSD with sleep disturbance, poor sleep and stress/anxiety has aggravated his migraine condition.  

In light of the September 2010 opinion issued by Dr. E., and the August 2012 VA medical opinion, both of which establish a relationship between the Veteran's currently diagnosed migraine headaches and his service-connected PTSD, the Board finds that the third Wallin element required for service connection has also been satisfied.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran migraine condition was aggravated beyond the normal course of the condition as a result of his service-connected PTSD.  Accordingly, because all three elements required to establish entitlement to service connection have been met, the Board finds that service connection for migraines is warranted.  Therefore, the Veteran's claim of entitlement to service connection for migraines is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102 , 3.303.  

D. Residuals of Left Foot/Ankle Injury

In the instant case, the Veteran is seeking service connection for residuals of a left ankle/foot injury, which has been diagnosed as left ankle sprain (December 2009 VA examination report) and chronic residuals of a left foot injury (August 2012 VA examination report).  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim).  The Veteran injured his left ankle multiple times in service and relates his residual pain and discomfort in the left ankle/foot to his in-service injuries.  He further claims to have experienced pain in his left lower extremity since his separation from service.  

Review of the service treatment records reflect that the Veteran was seen at the orthopedic clinic in July 1994 after injuring his left ankle when he stepped on a pot hole earlier that morning while running.  Physical examination of the ankle was negative for any deformity, and report of the left ankle x-ray was absent any abnormalities.  The medical examiner observed evidence of tenderness that was out of proportion to the examination findings, and further noted a questionable chip off the cuboid bone.  The Veteran was assessed with a provisional diagnosis of possible "avulsion off cuboid [left] foot," and thereafter placed on a limited profile for one month.  

An August 1994 screening note of acute medical care reflects that the Veteran was seen with complaints of left foot and ankle pain of two weeks duration that was aggravated by field duty.  After evaluating the Veteran, the medical examiner assessed him with chronic ankle pain status post fracture.  A subsequent progress report also dated in August 1994 reflects that the Veteran was fitted with an ASO ankle brace to help alleviate his symptoms.  In August 1995, the Veteran was seen at the military dispensary once again, at which time, he complained of left ankle pain of three weeks duration which had its onset while he was playing basketball.  Physical examination of the left ankle was negative for any deformities but did reflect signs of swelling and tenderness-to-palpation along the lateral aspect of the left ankle.  It was also noted that Veteran had trouble walking on his left foot.  The Veteran was thereafter diagnosed with having a left ankle strain.  During an August 1995 consultation with the physical therapist, the Veteran reported to experience left ankle pain since his period of basic training when he fractured the left ankle while marching in July 1994.  According to the Veteran, the pain comes and goes depending on the type of activity he is doing, and it increases with any change in the weather.  The Veteran stated that he has to walk on the balls of his foot as he is unable to walk when his left foot is flat.  The Veteran also reported to experience recurrent ankle sprains.  It was noted that an x-ray was performed around this time and reflected signs of an old fracture.  The physical therapist noted that the Veteran had full range of motion in the left ankle with pain, and that he walked with an antalgic gain and avoided the heel strike.  His sensation in the left ankle was shown to be within normal limits, but the Veteran did complain of tenderness to palpation over the anterior talofibular ligament (ATFL), the calcaneofibular ligament, and above the fifth medial ligament.  The physical therapist diagnosed the Veteran with a resolving Grade II ankle sprain, with rule-out talar subluxation and weakness.  

A May 1996 clinical record reflects that the Veteran was seen at the military dispensary again with complaints of pain in the left ankle of 12-24 hours duration, after hurting his ankle while playing basketball the night before.  The Veteran was assessed with a rule-out sprain versus fracture, and report of the x-ray revealed a small avulsion fracture of the lateral malleolus.  At the February 1998 separation examination, the clinical evaluation of the feet was marked as abnormal (although the medical examiner attributed this to the Veteran's mild pes planus), and the clinical evaluation of the lower extremities was not marked as either normal or abnormal.  In the summary of defects and diagnoses section, the medical examiner noted that the Veteran had experienced a foot injury.  Finally, the Veteran reported a history of foot trouble in his medical history report.  

The post-service treatment records reflect that the Veteran was seen at the Houston VAMC for an initial treatment visit in March 2003.  During this visit, the Veteran reported a history of left foot pain, and recalled injuring his left ankle when he struck a pot hole while marching.  The Veteran was assessed with foot pain in the low arch.  During the June 2009 VA treatment visit, the Veteran recounted how he hurt and developed a stress fracture in the left foot during his basic training.  According to the Veteran, he has experienced pain and discomfort in the left foot since this in-service injury.  

The Veteran was afforded a VA orthopedic examination in December 2009, at which time the VA examiner reviewed the Veteran's claims file, and interviewed him regarding his medical history.  The Veteran reported that he injured his left ankle in 1994 and had a history of a left ankle sprain.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a left ankle sprain, and determined that it is less likely than not that the Veteran's current left ankle condition is caused by, or a result of, his left ankle injury that occurred in service.  According to the VA examiner, the Veteran suffered a left ankle sprain in service but returned to duty, and there were no left ankle findings on his discharge physical nor any follow up left ankle pain until 2009.   

The Veteran underwent another VA examination in connection to his left ankle condition in August 2012.  During this evaluation, the Veteran provided his medical history and reported that he fractured a bone in his foot during basic training.  According to the Veteran, he had experienced pain in his left foot ever since this in-service injury.  The Veteran denied any other injuries to his foot since his discharge from service.  Based on her discussion with, as well as her evaluation of the Veteran, as well as her review of the claims file, to include the service treatment records and the more current diagnostic test results, the VA examiner diagnosed the Veteran with having left foot injury in service with chronic residuals.  According to the VA examiner, the Veteran's left foot condition was at least as likely as not incurred in or caused by his in-service left foot injuries.  In reaching this conclusion, the VA examiner noted that the claims file documented the Veteran's left foot injury in service.  She (the VA examiner) also noted that the chronic residuals with intermittent symptoms as reflected in the February 1998 separation examination are similar to his current foot symptoms.  Thus, according to the VA examiner, there is evidence found in his claims file of a chronic residual associated with his foot injury and his current foot condition is a continuation of symptoms found in service.  

The Veteran has asserted throughout the period of the current claim that he continues to suffer from pain in the left ankle/foot region.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his residuals of the left ankle/foot injury are related to his service.  See 38 C.F.R. § 3.303(b).  As the opinion of the December 2009 VA examiner was based on an inaccurate factual premise (i.e., such opinion failed to recognize the Veteran's competent and credible complaints of ongoing residual pain and discomfort in the left ankle/foot region since service, as well as documentation of the Veteran's complaints of pain in the left foot in March 2003), the Board finds that such opinion is inadequate and thus entitled to no probative weight.  Therefore, the most probative evidence of record (i.e., the August 2012 VA opinion - which the Board finds no reason to question, as this opinion is supported by adequate rationale) supports that there is a nexus between the Veteran's current residuals of the left ankle/foot injury and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that the Veteran's current residuals of the left ankle/foot injury began in service and has persisted since service.  Accordingly, the Board finds that service connection for this disability is warranted.  

Increased Rating

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2015).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2015).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

Turning to the rating criteria, the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

An evaluation of 50 percent is warranted for PTSD with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See Id.  

A 70 percent evaluation is warranted for PTSD with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent evaluation is warranted for PTSD with total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998); see also 38 C.F.R. § 3.102; Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed in the rating formula are examples of conditions that warrant a particular rating and are used to help differentiate between the different evaluation levels.).  

The record includes the VA examination reports, VA outpatient treatment records, and lay statements from the Veteran.  All of these records have been reviewed by the Board, although they will not all be discussed in assessing the rating assigned to the Veteran's psychiatric disability.  



A. For the period prior to March 5, 2012

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial evaluation in excess of 50 percent for his PTSD for the period prior to March 5, 2012.  

A July 2009 VA outpatient treatment report reflects that the Veteran presented at the VAMC with complaints of stress, anxiety and mood swings.  According to the Veteran, his wife had expressed concern regarding his mental health symptoms, and had encouraged him to seek counseling.  The Veteran reported a significant decrease of these symptoms for the first few years after service, but noted that since he started working at the VA, and specifically began working with a man who reminded him of the drill sergeant who sexually assaulted him, he had been experiencing increasing nightmares.  During this outpatient visit, the Veteran described the traumatic events he experienced in service, and recalled how his drill sergeant made unwanted advances and inappropriate comments towards him and other soldiers in his unit.  The Veteran also recalled how this drill sergeant touched them inappropriately, and recounted one particular episode wherein he woke up to find his drill sergeant sexually assaulting him while he was sleeping.  With regard to his depressive symptoms, the Veteran reported to have low energy/fatigue, concentration difficulties, psychomotor retardation/agitation, emotional lability, and poor interest of seven months duration.  The Veteran also noted that his anxiety was manifested by symptoms of edginess, sleep impairment, difficulty concentrating, muscle tension, and frequent gastrointestinal upset and distress.  The Veteran described these symptoms as moderate in severity, and commented that possible triggers included his disturbing nightmares and seeing his co-worker who resembles his drill sergeant.  

With regard to his PTSD symptoms, the treatment provider noted that the Veteran exhibited recurrent/intrusive recollections, had recurrent dreams of the in-service trauma, and displayed intense psychological distress and physiological reactivity at exposure to internal/external cues.  The treatment provider further observed that the Veteran avoided thoughts, feelings and conversations associated with the trauma, as well as activities, places and people that aroused recollections of the in-service event.  In addition, the Veteran exhibited increased arousal, to include difficulty falling or staying asleep, irritability/anger outbursts, difficulty concentrating, and hypervigilance.  After completing the PTSD checklist, the Beck Depression Inventory, the Beck Anxiety Inventory, and the Structured Inventory of Malingered Symptomatology (SIMS), and undergoing a mental status evaluation, the treatment provider diagnosed the Veteran with having anxiety disorder, not otherwise specified (NOS) versus PTSD.  According to the treatment provider, despite the Veteran's reported symptomatology, he appeared to be able to "generally function well."  The Veteran was also assigned a GAF score of 70.  

The Veteran was afforded a VA psychiatric examination in March 2010, during which time, he provided his military and medical history, and recounted the military sexual trauma he experienced in service.  According to the Veteran, throughout his period of service, and especially during his basic training, his drill sergeant harassed him, made a number of unwanted advances towards him, touched him inappropriately, and sexually assaulted him one night while he slept.  The Veteran reported to feel intense fear, a sense of helplessness, and feelings of horror and confusion when recalling these traumatic in-service events.  According to the Veteran, he and his first wife separated in 1998 and were divorced in 2007 due to the fact that they lost touch with one another and their level of intimacy was affected by the trauma he was exposed to in service.  The Veteran married his second wife in 2008, and described their relationship as good, but did report some difficulties due to his traumatic nightmares which cause him to thrash around in his sleep.  According to the Veteran, he even attempted to choke his wife the one time she tried to awaken him from his nightmare.  The Veteran further commented that their sexual life and level of intimacy had been affected by his in-service trauma.  

With regard to his remaining social relationships, the Veteran described his relationship with his mother, stepfather and brother as close, and added that he primarily interacts with these people, along with his wife, and his brother's family.  The Veteran commented that although he initially felt disconnected from everyone, including his family as a result of his military sexual trauma, he had since learned to speak with some of them regarding his trauma, and they had been supportive of his struggles.  The VA examiner noted that the Veteran functions moderately well in his limited social circle.  However, the Veteran reported a lack of trust in most people, as well as a lack of respect for authority.  Although he was not disrespectful toward his bosses, and did not have any conflicts with his fellow employees, the Veteran reported to feel withdrawn from anyone holding an authoritative position.  According to the Veteran, he hid his in-service trauma for years, and it was recently triggered by a co-worker who reminded him of the drill sergeant who assaulted him in service.  The Veteran reported to avoid places where he might see men who remind him of his drill sergeant.  According to the Veteran, although he does have a group of close friends who he has known a long time, he tends to avoid socializing with others.  The Veteran further stated that he has a difficult time in some social situations that trigger his traumatic memories, and he has a history of problems with anger which he had learned to control.  The Veteran denied any conflicts at work, and added that he avoids interacting much with his co-workers.  He denied a history of suicidal attempts, but did report a history of violence, noting that he had been involved in one fight within one year of the in-service military sexual trauma with a man who made an inappropriate comment towards him.  

Upon evaluating the Veteran's mental status, the VA examiner described him as clean, neatly groomed, and appropriately dressed, and oriented to person, place and time.  The VA examiner noted that the Veteran's attitude was cooperative, friendly and attentive, but described the Veteran's mood as anxious and depressed.  According to the examiner, the Veteran was easily distracted, had a short attention span and exhibited an unremarkable thought process.  With regard to the Veteran's thought content, the VA examiner noted that he suffered from flashbacks and nightmares surrounding the traumatic events.  The examiner also noted that the Veteran understood the outcome of his behavior, displayed average intelligence, and had good insight.  

The Veteran reported to have extreme sleep impairment and noted that he has difficulty falling asleep, and experiences ongoing nightmares, which lead him to toss and turn at night, and sleep only a few hours at time.  The Veteran also reported to feel tired during his shifts at work the following day due to his sleep problems.  According to the examiner, the Veteran denied experiencing any hallucinations, and did not exhibit any obsessive/ritualistic behavior.  He did report to have panic attacks once or twice a week during the day, and once or twice at night, and added that these panic attacks lead to symptoms of anxiety, hyperventilation, a desire for escape, and derealization.  According to the Veteran, his panic attacks occur whenever the traumatic event is triggered, either due to his nightmares, or whenever he sees someone who resembles the drill sergeant who assaulted him in service.  With regard to his memory, the VA examiner described the Veteran's remote, recent and immediate memory as mildly impaired, noting that the Veteran often has to ask people to repeat their names or pieces of information, loses his train of thought quickly, and has trouble remembering appointments and grocery items.  With regard to his remote memory, the Veteran could not remember all events that occurred in the past.  

Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having PTSD, related the Veteran's PTSD to his in-service military sexual trauma, and assigned him a GAF score of 55.  According to the examiner, the Veteran's PTSD symptoms had their onset in service, and although he tried to forget the in-service traumatic events after his separation from service, he continued to have traumatic nightmares that occurred every three to four months.  The examiner noted that although the Veteran's PTSD symptoms were initially mild after his separation from service, they worsened after he began working with a man who reminded him of his in-service perpetrator.  Upon meeting this person, the Veteran began experiencing panic attacks during the day whenever he saw this person at work, as well as frequent intense nightmares which led to panic attacks and difficulty sleeping.  The Veteran reported to take breaks during his work day to help stay calm until the panic attack subsided.  The Veteran also reported an increased startle response at noises or touches from other people, and further reported to avoid crowded areas or places where he may potentially see someone who reminds him of his attacker.  In addition, the Veteran reported changes in his sexual activity with his wife, as well as increased anxiety and periods of depression whenever he thinks about the in-service trauma.  The Veteran endorsed increased irritability but noted that he does not argue or lash out as he has learned to control his anger.  He further reported a sense of disconnectedness and difficulty experiencing loving feelings towards others, although he did report feeling connected with his wife and a few family members.  With regard to his cognitive senses, the Veteran reported to have concentration problems, but attributed some of this to his attention deficit disorder (ADD).  He also reported problems with his memory, including memories surrounding the in-service trauma.  

The examiner noted that the Veteran's sleep disturbance and nightmares interfere with his day-to-day functioning at work, and cause him to request different duties and take breaks to cope with his anxiety.  With regard to how his PTSD had affected his interpersonal relationship, the examiner noted that the Veteran reported to have a difficult time being intimate with his wife, and although he initially had problems feeling disconnected with others, this had improved.  The examiner also noted that the changes in the Veteran's emotions, as well as triggers from the in-service trauma, interfere with the Veteran's ability to be intimate with his wife, as well as his ability to trust in others, leading to few close relationships.  The examiner noted that the Veteran 'keeps to himself,' and has only a few close friends who were his friends prior to his military sexual trauma as he feels distrustful of others - particularly authority figures.  When asked whether there was reduced reliability and productivity due to his PTSD symptoms, the examiner responded that there was, and noted that the Veteran's decrease in sleep due to nightmares reduces his productivity during the day.  According to the examiner, the Veteran needed to avoid triggers of trauma and should take breaks to cope with his anxiety.  The examiner also wrote that the Veteran's avoidance of certain areas and types of people may limit his recreational and social activities, and the Veteran's difficulty in physical intimacy can interfere  with his ability to have a fully functional marital relationship.  

The remaining medical evidence of record for the period prior to March 5, 2012 reflects the Veteran's complaints of memory problems, but is otherwise absent treatment for his PTSD.  

Applying the psychiatric symptomatology to the rating criteria noted above, the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent or higher rating for the period prior to March 5, 2012.  Although he contends that the severity of his condition is beyond what the 50 percent evaluation contemplates, based on the VA treatment records, and the VA examination of record, the Veteran's pattern of symptomatology and manifestations are productive of no more than occupational and social impairment with reduced reliability and productivity consistent with a 50 percent rating.  Indeed, the Veteran has reported and/or exhibited symptoms of irritability, memory impairment, anxiety, difficulty falling and staying asleep, panic attacks, a hypervigilant nature, and an exaggerated startle response.  Upon evaluating the Veteran, the VA examiner characterized his speech as unremarkable, his attitude as cooperative, and his affect as appropriate.  The Veteran's thought process was also deemed unremarkable, and he exhibited normal judgment and insight on mental examination.  Based on her evaluation of the Veteran's mental status, the VA examiner characterized the Veteran's PTSD symptoms as moderate in severity.  Indeed, the Board finds that the Veteran's PTSD symptoms are more commensurate with the symptoms associated with the 50 percent disability rating.  In this regard, the evidence does not reflect that the Veteran has occupational and social impairment with deficiencies in most areas.  The record establishes that the Veteran is still employed at the VA, and, with the exception of his co-worker who reminds him of his in-service perpetrator, and has triggered memories of his in-service sexual trauma, the Veteran has not had any problems or gotten into any conflicts with his supervisors or fellow employees.  In addition, the Veteran has required no regular outpatient psychiatric treatment or hospitalizations.  While the Board does not discount the effect of PTSD on the Veteran's daily life, the evidence suggests that his symptoms in general are under control and that he functions fairly well.  

Although the Veteran's PTSD makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his relationship with his current wife, which he described as good albeit with occasional conflict due to the lack of intimacy and his traumatic nightmares.  The Veteran had also maintained relationships with a few close friends and had maintained a steady relationship with his mother, stepfather, brother, and brother's family.  There is no indication that his social life was negatively impacted by deficiencies in most areas such as judgment, thinking, or mood.  Although he avoids places with crowds or venues where he could potentially see someone who reminds him of his attacker, he does not avoid all social situations and outings, and he has not exhibited an isolative nature.  Although the Veteran has reported increasing panic attacks at work when seeing the co-worker who resembles his former drill sergeant, there is no evidence that he has experienced a significant reduction or decrease in his work efficiency.  Although he may lack respect for authority, he does not exhibit disrespectful behavior towards his supervisors, and he does not have conflicts with his co-workers.  Indeed, the Veteran reportedly takes measures to help cope and alleviate his panic attacks at work, as reflected by his assertion that he usually takes a walk at work to help calm his nerves and alleviate his panic attacks.  The Board notes that despite his PTSD symptoms, he was able to maintain his work relationships sufficiently to remain stable in his employment.  Also, although the Veteran did report a history of violence, this appears to have been an isolated incident that took place in service and one year after the military sexual trauma took place, when the symptoms were more severe.  The more recent VA treatment records are negative for any episodes of violence, or suicidal or homicidal ideation or intent.  Therefore, his maintenance of relationships and activities under these circumstances is not consistent with the interpersonal relationship skills of a person suffering PTSD symptomatology warranting a 70 percent disability rating which requires symptoms at a level of disability equivalent to deficiencies in most areas.

Based on the foregoing, for the period prior to March 5, 2012, the Board does not find that the Veteran's PTSD has had a more severe impact on his occupational and social functioning than that contemplated by the 50 percent rating, and entitlement to a rating in excess of 50 percent is therefore not warranted.  See Fenderson, supra.  In finding that an evaluation greater than that currently assigned is not warranted during the relevant time period, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting an increased rating at any point during the claim period.  38 U.S.C.A. § 5107(b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2015); see Fenderson, supra.  



B. For the period on and after March 5, 2012

The Veteran was afforded another VA psychiatric examination in March 2012, at which time he reported that he was currently separated from his wife and going through a divorce.  According to the Veteran, he and his wife separated in 2011 - and his wife attributed their separation, in part, to what she described as his aloof and detached nature.  The Veteran also attributed their separation and pending divorce to the fact that their sexual activity had decreased due to the fact that he lacked sexual desire.  The Veteran stated that he had two children from his previous marriage, and while his relationship with the older child was distant, he was close to the younger child.  The Veteran also reported to have a close relationship with his family members, and noted that he had a few friends and just one close friend.  He (the Veteran) also indicated that he did not have a social life, and that people had described him as "standoffish."  With respect to his occupation, the Veteran indicated that he was still employed with the VA as a desk computer technician, and described his job as "okay" adding that "it pays the bills."  

The Veteran reported the same PTSD symptoms observed during his March 2010 VA examination, to include difficulty sleeping, irritability, outbursts of anger, and a sense of detachment from others.  The Veteran also reported to feel down 2-3 days a week due to his "failed marriage" and, specifically, ever since his wife left him in May 2011.  The Veteran also reported having nightmares about his divorce and his traumatic in-service experiences two to three days per week.  According to the Veteran, since his last VA examination, he had been seen twice for individual therapy at the outpatient clinic, but had discontinued treatment because talking with the provider about his in-service trauma only reminded him of what happened.  After interviewing and evaluating the Veteran, the VA examiner determined that the Veteran met the diagnostic criteria used to establish PTSD under the DSM-IV.  The Veteran was also assigned a GAF score of 55.  With regard to criterion D (persistent symptoms of increased arousal, not present before the trauma), the VA examiner noted that the Veteran exhibited difficulty falling or staying asleep and irritability or outbursts of anger.  With regard to the Veteran's symptoms, the VA examiner noted that the Veteran exhibited a depressed mood, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, and an inability to establish and maintain effective relationships.  

Based on her review of the claims file, as well as her evaluation of the Veteran, the VA examiner determined that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  According to the VA examiner, the Veteran appeared to be doing the same socially and occupationally since his last VA examination in 2010.  She (the VA examiner) noted that the Veteran was currently still employed, and had been employed with the VA for the past four years.  She also noted that he was currently going through a divorce, and his wife attributed the divorce to his aloof and detached behavior as of late.  

The remaining objective medical evidence of record is negative for any complaints of, or treatment for, the Veteran's PTSD symptoms.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that evidence of record does not reflect PTSD symptomatology that would meet the criteria for an initial rating in excess of 70 percent for the period after March 5, 2012.  Indeed, the evidence does not reflect that the Veteran has total occupational and social impairment.  

Although the VA examiner noted that the Veteran has difficulty establishing and maintaining effective work and social relationships, the record reflects that the Veteran is still employed as a desk computer technician at the VA.  Although he stated that he feels tired at work, and further reported to experience occasional conflicts with his co-workers due to his irritability, the Veteran described his job as "okay" and simply noted that "it [paid] the bills."  Indeed, he did not report any problems performing his occupational duties and maintaining his employment as a result of his PTSD symptoms.  Also, although the Veteran was in the process of getting a divorce from his wife which he attributed in part to his aloof and detached nature, the record establishes that he has maintained a steady relationship with his extended family members, as well as his youngest child, and that he did have a few friends, one of whom he considered to be a close friend.  Although the Veteran endorsed increasing symptoms of isolation and avoidant behavior, and commented that he tends to keep to himself, the record reflects that he continues to perform his activities of daily living independently and has consistently maintained his personal appearance and hygiene to a socially acceptable level, without any indication of grossly inappropriate behavior.  Indeed, most of the symptoms reported by the Veteran were similar to the symptoms he reported at the time of the March 2010 VA examination.  His VA examiner did not observe any impairment in the Veteran's thought process, insight and judgment, and there is no evidence of illogical, irrelevant or obscure speech, impaired impulse control or spatial disorientation.  Moreover, the VA examiner determined that the Veteran's pattern of symptomatology and manifestation are productive of no more than occupational and social impairment with reduced reliability and productivity, consistent with a 50 percent evaluation.  Also, the VA examiner assigned him a GAF score of 55, and as noted above, a GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Board acknowledges the Veteran's complaints of difficulty concentrating, irritability, chronic sleep impairment, a depressed mood, and difficulty adapting to stressful circumstances, including work or a work like setting.  However, the record does not reflect ongoing treatment, therapy or hospitalizations for his mental health symptoms.  Moreover, these symptoms were not so severe that they resulted in disorientation as to time or place; memory loss for names of close relatives, own occupation, or own name; persistent danger of hurting self or others; an intermittent inability to perform his activities of daily living; or grossly inappropriate behavior.  In another words, these symptoms are not commensurate with symptoms associated with a 100 percent disability rating, and have not resulted in total occupational and social impairment, as reflected by the fact that the Veteran has continued to perform his activities of daily living independently, has maintained steady relationships with his family members and a few friends, and had continued working at his job without any major impediments, problems, or difficulties.  

As such, the overall picture based on the medical evidence of record for the period on and after March 5, 2012 corresponds more closely with the criteria required for the assignment of a 70 percent disability rating.  There is nothing in the record that would support the assignment of a disability rating in excess of 70 percent for the period on and after March 5, 2012.  Therefore, the Board finds that the criteria for a 100 percent schedular disability rating are not met for the period on and after March 5, 2012.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the rating assigned herein is provided for certain manifestations of the service-connected PTSD, but the evidence reflects that those manifestations are not present in this case.  As noted above, the Veteran primarily complains that his PTSD is manifested by irritability, anxiety, ongoing panic attacks, a depressed mood, an exaggerated startle response, isolation, outbursts of anger, flashbacks, irritability and avoidant behavior.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  It has not been shown or suggested that gainful employment is precluded due to the Veteran's PTSD.  At the time of the March 2012 VA examination, the Veteran was still employed on a full-time basis as a desk computer technician at the VA, where he had been working for the prior four years.  Although he reported to experience some conflicts with his co-workers due to his irritability, he did not report significant difficulties performing his occupational duties, and he has never indicated that he is unable to maintain this employment due to his mental health condition.  While acknowledging the possible effects on his employment, there is no indication that his PTSD has a significant effect on his employment.  Furthermore, the evidence of record does not reflect that the Veteran has ceased employment in a full-time capacity as computer technician.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claim for PTSD, and thus the Board finds it unnecessary to consider entitlement at this juncture.  


ORDER

Entitlement to service connection for tinnitus is granted.  

Entitlement to service connection for sleep apnea is granted.  

Entitlement to service connection for migraines is granted.  

Entitlement to service connection for residuals of a left ankle/foot injury is granted.  

Entitlement to an initial disability rating in excess of 50 percent for PTSD, for the period prior to March 5, 2012, is denied.  

Entitlement to an initial disability rating in excess of 70 percent, for the period on and after March 5, 2012, is denied.  






REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  

Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss due to his exposure to acoustic trauma while serving as an armor crewman with the U.S. Army.  The Veteran further contends to have experienced hearing problems since his period of service.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Here, at the Veteran's March 1993 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and he denied a history of ear, nose, or throat trouble or hearing loss on his medical history report.  On the authorized audiological examination, the examiner found his pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
5
10
LEFT
5
5
5
0
15

Based on these examination results, the Veteran was found qualified for enlistment.  

A Reference audiogram dated in December 1995 was also included in the Veteran's service treatment records, and reflects that the Veteran underwent another authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 0, 10, 15 and 15.  For the left ear, auditory thresholds in the same frequencies were recorded as 0, 5, 5, 5 and 15.  The treatment provider noted that the Veteran was routinely exposed to hazardous noise while fulfilling his military duties, and that he had been issued earplugs.  

At the February 1998 separation examination, the clinical evaluation of the Veteran's ears, nose, mouth and throat was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
20
15
20
25
30

The Board notes that these audiological findings do reflect a decrease in the Veteran's hearing acuity in both ears when compared to the March 1993 audiometric test results.  

The Veteran was afforded a VA audiological examination in December 2009, at which time he reported a history of noise exposure while serving in the military.  The Veteran also reported a gradual decline in his hearing sensitivity since 1998 as well as a ringing sensation in his ears that occurs three to four times a week, with a duration of several minutes per episode.  The Veteran denied any other significant occupational or recreational noise exposure.  On the audiogram, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
20
25
LEFT
15
25
20
20
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  

Based on her review of the medical records, as well as her discussion with, and evaluation of the Veteran, the VA audiologist diagnosed the Veteran with normal hearing in both ears and concluded that any hearing loss due to his military service was less likely.  

Although the VA audiological evaluation of record does not demonstrate that the Veteran's hearing loss meets the definition of a hearing disability for VA purposes as set forth in 38 C.F.R. § 3.385, the more recent VA treatment records reflect the Veteran's complaints of partial hearing loss.  Specifically, the records consistently indicate a medical history of partial hearing loss in the primary medical history section.  In light of the continued complaints of hearing loss, and given that the last VA audiological evaluation was dated nearly six years ago in December 2009, a new examination is needed to obtain contemporaneous audiometric testing to determine the current severity of the Veteran's bilateral hearing loss.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (which stipulates that, when the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).  See also Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995) & Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  




Low Back Disability

The Veteran injured his low back multiple times in service, and relates his current low back disability to these in-service injuries.  

Review of the service treatment records reflect that the Veteran was seen at the emergency room at the Army Community Hospital in October 1994 after injuring his lower back during a fall.  Physical examination of the back revealed spasms and tenderness-to-palpation in the L4-S1 region, and while the x-ray of the back was negative for evidence of a fracture, it did reveal signs of spondylolisthesis and sacralization.  The Veteran was thereafter assessed with back injury with pain and a sacralized pelvis.  In November 1995, the Veteran was involved in a motor vehicle accident when the vehicle he was in slipped in a ditch and threw him around in the back of the truck.  The Emergency Care and Treatment report documents his complaints of low back pain, as well as treatment provided for his injuries.  The treatment provider noted that the Veteran reported mild tenderness-to-palpation in the low back region.  The physical examination of the back was absent significant pathology, and an x-ray of the lumbosacral spine was negative for evidence of acute bone trauma.  The Veteran was assessed with having a muscle strain.  

The Veteran was involved in another motor vehicle accident in August 1996, and the nursing notes associated with this in-service injury reflect that the Veteran was sitting in the passenger seat when his car was rear-ended and hit the car in front of it.  The Veteran reported to experience neck and back pain, and it was noted that he developed a hematoma on his forehead.  The Emergency Care and Treatment note reflects a diagnosis of cervical strain.  A sick call note dated several weeks later (also in August 1996) reflects that the Veteran presented with sudden left sided low back pain while shoveling dirt.  The treatment provider noted that the Veteran was status-post back injury of eleven days duration, and physical examination of the back revealed tenderness-to-palpation in the left paravertebral muscle, at the L3-L4 region, and in the vertebral region.  The Veteran was assessed with paravertebral muscular spasms/sprain.  An October 1997 screening note of acute medical care reflects the Veteran's complaints of low back pain that had been present for the past two days whenever he played basketball.  He was assessed with mild low back pain and instructed to refrain from playing basketball for the next seven days.  At the February 1998 separation examination, although the clinical evaluation of the spine was shown to be normal, in the summary of defects and diagnoses section, the medical examiner noted that the Veteran had a back injury.  In addition, in his medical history report, the Veteran reported a history of recurrent back pain or any back injury.  

VA treatment records dated in March 2003 reflect the Veteran complaints of continuing back pain since his in-service injuries.  The Veteran described some of the accidents he was involved in in service, and denied any recent injury.  He exhibited low back muscle tenderness in the lower back, and was assessed with having back pain.  During the June 2009 VA History and Physical evaluation, the Veteran reported a history of back pain since injuring his back in a motor vehicle accident in service.  According to the Veteran, the pain radiates throughout his legs, knees and anterior tibiales.  

The Veteran was afforded a VA examination in connection to claimed spine condition in December 2009, at which time he provided his medical history and described the back injuries he incurred in service as a result of his in-service fall in October 1994, and his motor vehicle accident in August 1996.  The VA examiner noted that the Veteran did not have any other records from other physicians documenting his back pain until he sought treatment at the VA in 2009.  After reviewing his claims file and conducting a physical evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a lumbosacral strain, and opined that it is less likely as not that the Veteran's current back disability is the result of, or caused by, an injury that occurred during service.  The VA examiner acknowledged the Veteran's documented episode of back pain in service, but observed no signs of back pain on his discharge physical in 1998.  The VA examiner also noted that the Veteran had not sought medical attention for his back pain for approximately eleven years following his service.  

Although the December 2009 VA examiner provided an explanation as to why she believed the Veteran's low back disability was not incurred in service, the Board finds that the opinion was not based on an accurate factual premise, and the examiner did not consider all the relevant evidence prior to reaching her conclusion.  Specifically, in her rationale, the VA examiner wrote that the Veteran did not report any back pain at his February 1998 discharge physical and that the post-service VA treatment records were clear for any complaints of, or treatment for, back pain for a period of eleven years following the Veteran's separation from service.  Both these explanations are incorrect.  As noted above, the Veteran did report a history of recurrent back pain in his February 1998 medical history report, and the medical examiner noted that the Veteran had a back injury in the summary of defects and diagnoses section portion of the separation examination.  Also, VA treatment records dated in March 2003 and June 2009 documented the Veteran's complaints of ongoing back pain since his in-service injuries.  However, these treatment records were neither discussed nor addressed in the December 2009 opinion.  

As such, the Board does not find the December 2009 examiner's opinion to be adequate, as the examiner failed to reconcile her conclusion with the Veteran's competent complaints of, and documentation reflecting, continuing pain in the low back region after service.  Thus, that opinion is of little probative value because it is not predicated on a thorough and accurate review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  As it remains unclear whether the Veteran's low back disorder was incurred in service, another remand is necessary for a VA examination and clarifying medical opinion.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for hearing loss and the low back condition, that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including the Central Texas HCS and the Houston HCS, since March 2013.  All such available documents should be associated with the claims file.  

2. Once these records have been associated with the claims file, schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of his current hearing loss (unilateral or bilateral).  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any hearing loss in the right and left ear.  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss diagnosed on examination or anytime during the pendency of the appeal, had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced hearing problems since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since her military service.  

If the examiner finds that the Veteran's hearing loss is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. Then, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any low back disorder present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  [The examiner should specifically take into consideration the October 1994, November 1995, and August 1996 Emergency Care and Treatment reports, clinical records, progress notes and x-ray findings.  In addition, the examiner should also take into account the February 1998 separation examination which reflected the Veteran's reported history of recurrent back pain or back injury, and indicated that the Veteran had a back injury in the Summary of Defects and Diagnoses section.  In addition, the examiner should also take into consideration the March 2003 and June 2009 VA treatment records reflecting the Veteran's complaints of ongoing back pain since his in-service injuries.]  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a low back disability.  For any low back disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner MUST address the Veteran's assertions that he has experienced ongoing symptoms in his lower back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's low back disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


